Citation Nr: 9913807	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran served on active duty from October 1942 to 
October 1945.  The Board has reviewed the record and finds 
that further development is necessary before the completion 
of appellate action.

The appellant has submitted directly to the Board a copy of a 
letter, dated in September 1998, from R. Brandon Watters, 
M.D., who had completed both the summary of the veteran's 
final hospitalization at Woods Memorial Hospital and the 
death certificate.  In his statement, Dr. Watters opined that 
the veteran's heart disease could have contributed to his 
death, and that this heart disease stemmed from his 
hypertension which, in turn, could have stemmed from his 
service-connected post-traumatic stress disorder (PTSD).  In 
addition, he reported that the veteran had undergone a 
colectomy for colon cancer approximately one week prior to 
the hospitalization during which he died.  The claims folder 
does not contain the records of this treatment referred to by 
Dr. Watters. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that it has all 
obtainable treatment records of which it 
has knowledge.  In particular, the RO 
should make specific attempts to obtain 
legible copies of medical records for 
treatment accorded the veteran at VA 
Medical Centers (MCs) Nashville, 
Chattanooga, and Murfreesboro, Tennessee; 
at Woods Memorial Hospital in Etowah, 
Tennessee; and by Dr. Watters of Etowah, 
Tennessee.

2.  The RO should again review the 
appellant's claim for service connection 
of the veteran's death, with 
consideration of the evidence submitted 
directly to the Board and any additional 
evidence obtained on remand.  Any 
additional development necessary for such 
adjudication of the claim should be 
undertaken.  

3.  If the decision remains in any way 
adverse to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period within which to 
respond.

The appellant need take no action until she is so informed.  
She may present additional evidence or argument while the 
case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
REMAND is to obtain additional evidence.  The Board intimates 
no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









